Citation Nr: 0638343	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  97-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1986 to March 
1989, with additional unverified periods of service in the 
Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in September 1999, 
September 2003, and June 2005, and was remanded for 
additional development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's contentions on appeal relate the current left 
knee disorder to service.  

Service medical records show that in early 1987 the veteran 
sought treatment, complaining of pain in the arches of her 
feet radiating up into her knees.  The clinical assessment 
noted lower leg pain of questionable etiology.  In March 
1988, she sought treatment complaining of anterior shin pain 
bilaterally.  In May 1988, the veteran again sought treatment 
for bilateral leg pain, greater on the left than the right.  
The clinical impression was patellofemoral dysfunction with 
stress fractures of the tibias.  She was given a two-week 
duty limitation profile.

In July 1988, she sought treatment for a tender, inflamed 
tibial tubercle of the left knee.  A radiographic study was 
within normal limits.  A follow-up examination in August 1988 
reflected an assessment of tibial tubercle trauma contusion.  
In January 1989, the veteran sought treatment for continuing 
knee pain, noting that the pain was under the patella and 
lateral meniscus.  The examiner's impression was RPPS 
(retropatellar pain syndrome), and patellofemoral 
dysfunction, bilaterally.  In October 1989, the veteran 
separated from active service.  A separation medical 
examination is not of record.

The evidence showing the veteran's in-service symptomatology 
and treatment, as well as her contentions regarding 
continuation of those symptoms thereafter, raises significant 
medical questions regarding the onset of any disability.  In 
that regard, the Board has remanded the veteran's claim on 
several occasions to obtain a competent medical opinion 
regarding the nature and etiology of the veteran's left knee 
disorder.  In relevant part, the Board asked the RO to 
schedule the veteran for a VA musculoskeletal examination.  
The VA examiner conducting this evaluation was to comment on 
the etiology of any left knee disability and specifically 
state whether a current left knee disorder was related to any 
incident of the veteran's active military service from 
October 1986 to October 1989, to include complaints of lower 
extremity pain.  

Pursuant to the Board's request, the veteran was afforded 
several Compensation and Pension examinations, most recently 
in February 2004.  Although the veteran's medical history and 
complaints were noted, the examiner failed to provide 
specific discussion regarding the left knee.  Hence, the 
February 2004 examination report was not wholly responsive to 
the Board's Remand.  Moreover, the veteran's representative 
has, in this appeal, challenged the adequacy of that VA 
examination.  

Accordingly, a more definitive medical opinion on the 
question of whether the veteran currently has a left knee 
disorder, to include an opinion as to its onset, is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  
The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown , 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain from the veteran 
whether there are any records of treatment, 
by VA or non-VA providers, for a left knee 
disorder, which have not already been 
obtained for the file.  If so, the RO should 
take appropriate steps to obtain any such 
evidence identified, if the veteran provides 
sufficiently detailed information to make 
such requests feasible.  Attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The veteran 
and her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should undergo VA 
examination to determine the nature, extent, 
and etiology of all current left knee 
pathology.  The claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies are to be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.  


a.  The examiner should discuss the 
nature and extent of any left knee 
disorder, if present, and then set 
forth the medical probability that any 
current left knee disorder is traceable 
to the left lower extremity 
symptomatology noted during service.  
The source of the information relied 
upon should be indicated.  

b.  Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical manifestations 
of any current left knee disorder 
occurred while the veteran was on 
active duty from October 1986 to March 
1989.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly service medical 
records.  The basis for the conclusions 
reached should be stated in full, and 
any opinion contrary to those already 
of record should be reconciled, to the 
extent possible.  If the veteran does 
not currently have a left knee 
disorder, which could be regarded as 
having been incurred during the 
veteran's period of active duty, the 
examiner must specifically indicate so.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran an appropriate SSOC and allow 
her a reasonable period of time to respond.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


